       Case 2:20-cv-01174-DSC-MPK Document 4 Filed 01/19/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DREVON WOODSON,                               )
                                               )       2:20cv1174
                        Petitioner,            )       Electronic Filing
                                               )
 v.                                            )       Judge David Stewart Cercone
                                               )
 WARDEN MICHAEL PHILLIPS                       )
 YOUNGSTOWN CORRECTIONAL                       )
 FACILITY, DIRECTOR OF                         )
 FEDERAL BUREAU OF PRISONS,                    )
 and UNITED STATES OF AMERICA,                 )
                                               )
                        Respondents.           )


                                      MEMORANDUM ORDER

January 19, 2021

      Petitioner, Drevon Woodson (“Woodson” or “Petitioner”) filed a Petition for Modification

of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) or in the Alternative a Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 (ECF No. 1). The case was referred to United

States Magistrate Judge Maureen P. Kelly for a report and recommendation in accordance with

28 U.S.C. § 636(b)(1) and Rule 72 of the Local Rules for Magistrate Judges.

      After considering the petition, Magistrate Judge Kelly issued a Report and

Recommendation recommending that: (1) the Petition, treated as a Section 2241 habeas petition,

be dismissed without prejudice to being refiled in the United States District Court for the

Northern District of Ohio; and (2) the remainder of the Petition, treated as having been filed

under 18 U.S.C. § 3582(c)(1)(A), be re-filed at Petitioner’s federal criminal case at No. 2:17-cr-

215 (W.D. Pa.).

                                                   1
       Case 2:20-cv-01174-DSC-MPK Document 4 Filed 01/19/21 Page 2 of 3




      The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they until September 3,

2020 to file any objections to the Report and Recommendation. No objections have been filed.

       After the Court’s review of the pleadings and documents in the case, together with the

Report and Recommendation, the following Order is entered:

       AND NOW, this 19th day of January, 2021,

       IT IS HEREBY ORDERED that the Petition for Modification of Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A) shall be re-filed at Petitioner’s federal criminal case at No. 2:17-cr-215

(W.D. Pa.)

       IT IS FURTHER ORDERED that Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 is hereby DISMISSED without prejudice to the petition being filed in the proper

federal district court, the United States District Court for the Northern District of Ohio.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 2) dated

August 17, 2020, is adopted as the Opinion of the Court. The Clerk shall mark this case closed.


                                                      s/ David Stewart Cercone
                                                      David Stewart Cercone
                                                      United States District Judge


cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge

       DREVON WOODSON
       39038-068
       NEOCC
       2240 Hubbard Road
       Youngstown, OH 44505



                                                  2
Case 2:20-cv-01174-DSC-MPK Document 4 Filed 01/19/21 Page 3 of 3




(Via U.S. First Class Mail)




                               3
